Cite as 2017 Ark. App. 169


                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                          CV-15-937
                                        No.


REBECCA K. MCMAHEN                                OPINION DELIVERED: MARCH 15, 2017
                                APPELLANT
                                                  APPEAL FROM THE POPE
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 58CV-15-063]

                               HONORABLE KEN D. COKER, JR.,
KENNETH MACK ROBINSON AND      JUDGE
AMERICAN EXPRESS CENTURION
BANK                           SUPPLEMENTAL ADDENDUM
                     APPELLEES ORDERED




                              ROBERT J. GLADWIN, Judge

        Rebecca McMahen appeals the August 14, 2015 order of the Pope County Circuit

 Court denying her petition for declaratory judgment. In denying the petition, the trial

 court determined that the three-year statute of limitations provided in Arkansas Code

 Annotated section 4-59-209 (Repl. 2011) did not apply to prevent appellee Kenneth Mack

 Robinson from obtaining, under the doctrine of laches, an order setting aside the August

 23, 2007 quitclaim deed appellant received from her husband, David McMahen. Rebecca

 argues that the trial court improperly applied the statute and erred in finding that David had

 a curtesy interest to which Robinson’s judgment lien could attach. We do not reach the

 merits of the argument because the addendum contained in the appellate brief does not meet

 the requirements under our rules.
                                Cite as 2017 Ark. App. 169

       On August 19, 2015, Rebecca filed a postjudgment motion citing Arkansas Rule of

Civil Procedure 60 (2015). Robinson filed a response thereto on September 2, 2015, and

the circuit court denied the motion by order filed September 10, 2015. None of these

pleadings appear in the addendum of Rebecca’s brief, nor have they been supplemented by

Robinson.

       Arkansas Supreme Court Rule 4-2(b)(8)(A)(i) (2016) provides that the addendum

must include all motions, including posttrial and postjudgment motions, responses, and

orders from which the appeal is taken. Rebecca’s notice of appeal filed September 18, 2015,

purports to appeal the September 10, 2015 order denying Rebecca’s postjudgment motion.

Rule 4-2 also provides that if this court determines that deficiencies or omissions in the

abstract or addendum need to be corrected, but complete rebriefing is not needed, then the

court will order appellant to file a supplemental abstract or addendum within seven calendar

days to provide the additional materials from the record to the members of the appellate

court. Ark. Sup. Ct. R. 4-2(b)(4).

       Accordingly, we order appellant Rebecca McMahen to file a supplemental

addendum within seven calendar days of the date of this opinion. We encourage careful

and thorough review of our rules to ensure that no additional deficiencies are present.

       Supplemental addendum ordered.

       HARRISON and MURPHY, JJ., agree.

       Jon R. Sanford, P.A., by: Jon R. Sanford, for appellant.

       Niswanger Law Firm PLC, by: Stephen B. Niswanger and Benjamin M. Ross, for

appellee.


                                              2